Riddick, J., (after stating the facts.) The questions in this case relate to a contract made by Mrs. Bourland with Reynolds for the cultivation of land owned by her. The contract was not in writing, and the evidence as to the terms of the contract was somewhat conflicting. The testimony of S. H. Bourland, the husband of Mrs. Bourland, who made the contract for her, tended to support the allegations of the answer, and to show that by the terms of the contract the title to the crop remained in his wife, the landowner, who was to receive one-half of the crop 'for the use of the land, team and tools, and that from the proceeds of the other half of the crop were to be deducted the sums due Mrs. Bourland for supplies and other necessaries furnished by her to Reynolds to enable him to make a crop, and that after paying such debts Reynolds was to receive any balance left. The testimony of Reynolds as to the terms of the contract was somewhat different from Bourland’s, but the defendants had the right to have their theory of the case submitted to the jury. If this testimony of Bourland was correct, then Reynolds was only an employee, and not a tenant, and the title to the crop remained in the landlord. Reynolds, under such a contract’as the answer set up, had the right to demand of the landlord only the balance of the proceeds of the crop left after paying the debts .due her for money and supplies furnished to enable him to make the crop. If she furnished the tenant a cow and calf or medicines and services of a physician when needed by him to enable him to live and make the crop, she would under, the terms of the contract, as shown by Bourland’s testimony, be entitled to hold the crop for the payment of such debts. Tinsley v. Craige, 54 Ark. 346; Hammock v. Creekmore, 48 Ark. 263; Parks v. Webb, 48 Ark. 293. It follows from this that in our opinion the court erred in giving the instruction asked by the plaintiffs, and which is set out in the statement of facts, for that instruction told the jury as a matter of law that Mrs. Bourland had no right to hold the proceeds of the crop for the payment of the cow and calf sold by her or for the medical supplies furnished. If the contract provided that the employee was to receive only what was left of the proceeds of one-half of the crop after paying all debts due by him to the landlord, whether needed to enable him to make a crop ór not, then Mrs. Bourland would have the right to hold the crop for any debt due from Reynolds to her. But if, as the answer alleged, the contract provided that Reynolds was to get one-half of the crop after paying for supplies furnished by Mrs. Bourland to him for the purpose of enabling him to make the crop, it would, then be a question of fact whether he needed the cow and the calf or the other supplies furnished to enable him to make a crop, and whether they were furnished for that purpose- or not; for, under such a contract, the landlord could deduct only supplies furnished to enable the tenant to make his crop. But, as milk is a common and useful article of diet, and as probably the cheapest way for a farmer to obtain it is to own a milch cow, such animals might be a part of the supplies needed by a tenant and his family to enable him to make a crop, just as provisions would be needed; while, on the other hand, if he bought them for speculation only, they would not be supplies for making a crop. So medical supplies and attention, when furnished or paid for by the landlord, might be necessary supplies, if needed to enable the tenant to go ahead with his work. But, under tire evidence in this case, the questions arising concerning these matters were questions of fact which should have been submitted to the jury under proper instructions. The law relating to cases of this kind was very-clearly stated in case of Tinsley v. Craige, 54 Ark. 347, and in Hammock v. Creekmore and Parks v. Webb, above cited. We concur in the argument of counsel fo.r appellees that the employee had the right to mortgage his interest in the crop; but if, as the answer alleged, his interest was only what was left after paying all debts due the landlord for money or supplies to make the crop, the mortgagee can get no more than the employee could get. But, as the mortgage was valid to that extent, the instruction asked by the appellants was wrong, and was properly refused. Counsel for appellees contend that the bill of exceptions does not show that it contains all the instructions given, but there is nothing in it that indicates that other instructions were given, and it would be a violent presumption to suppose that the other instructions could cure the defect of the one given, for it definitely stated that certain claims of the landlord must not be considered by the jury, which instruction, we think, under the evidence here was erroneous. For the reasons stated the judgment must be reversed, and the cause remanded for a new trial. It. is so ordered. FIiee, C. J., not participating. Decree affirmed. FIiee, C. J., absent and not participating.